Exhibit 10.12

 



CONSULTING AGREEMENT

 

This Consulting Agreement (the "Agreement") is made and entered into to be
effective as October 24 2018 (the "Effective Date") between Jeffrey Patchen, a
Nevada resident with located at 3930 Swenson St, Suite 912, Las Vegas, NV 89119
(the “Consultant”) and OZOP Surgical Corp (''the Company"). The Company and the
Consultant are sometimes referred to individually, as a “Party” and
collectively, as the “Parties.”

WHEREAS, the Consultant has the professional business and financial expertise
and experience to assist the Company, and the Consultant is offering its
services as a consultant to the Company; and

 

WHEREAS, the Company desires to retain the Consultant as an independent
consultant to provide services to the Company pursuant to the terms of this
Agreement; and.

 

NOW, THEREFORE, in consideration of the premises and promises, warranties and
representations herein contained, it is agreed as follows:

 

1.DUTIES AND SERVICES. The Company hereby engages the Consultant and the
Consultant hereby accepts engagement as a consultant. It is understood and
agreed, and it is the express intention of the Parties to this Agreement, that
the Consultant is an independent contractor, and not an employee or agent of the
Company for any purpose whatsoever. Consultant shall perform all duties and
obligations to the extent reasonably required in the conduct of its business
with the Company, to place at the disposal of the Company Consultant’s judgment
and experience and to provide business development services to the Company
including, but not limited, to, the following:

 

(i)review the Company’s financial requirements;

(ii)analyze and assess alternatives for the Company’s financial requirements;

(iii)provide introductions to professional analysts and money managers;

(iv)assist the Company in financing arrangement to be determined and governed by
separate and distinct financing agreements;

(v)provide analysis of the Company’s industry and competitors in the form of
general industry reports provided directly to Company;

 



It is understood by the Parties, however, that the Consultant will maintain
Consultant's own business in addition to providing services to the Company. The
Consultant agrees to promptly perform all services required of the Consultant
hereunder in an efficient, professional, trustworthy and businesslike manner. In
such capacity, Consultant will utilize only materials, reports, financial
information or other documentation that is approved in writing in advance by the
Company. It is acknowledged and agreed by the Company that Consultant carries no
professional licenses and is not rendering legal advice or performing accounting
services, nor acting as an investment advisor or brokerage/dealer within the
meaning of the applicable state and federal securities laws. Consultant shall
not engage in any actions that would be considered “fundraising”, will not
solicit investments on behalf of the Company in any way, and will in no way be
compensated for any fundraising activities conducted by the Company.

 

2.CONSULTING SERVICES & COMPENSATION. The Consultant will be retained as a
Consultant and independent contractor for the Company for a period of sixty (60)
days. For services rendered hereunder, the Consultant shall receive as
consideration for the Duties and Services set forth in Section 1 above: (i) The
Company shall cause its transfer agent to issue the Consultant a total of 20,000
restricted shares of common stock (the “Shares”) earned as follows: (a) 20,000
restricted common shares to be delivered upon signing of this contract

 

3.EXPENSES. In addition to the compensation in Section 2 above, the Company
agrees to reimburse the Consultant, from time to time, for reasonable
out-of-pocket expenses incurred by the Consultant in connection with its
activities under this agreement, provided, however the Consultant shall not
incur any expense in excess of $1,000 or $2,500 cumulative nickel dime items
without prior written company consent. These expenses include but are not
limited to airfare, hotel lodging, meals, transportation, outside consultants,
printing and overnight express mail.

 



4.CONFIDENTIALITY. All knowledge and information of a proprietary and
confidential nature relating to the Company which the Consultant obtains during
the Consulting period, from the Company or the Company's employees, agents or
Consultants shall be for all purposes regarded and treated as strictly
confidential for so long as such information remains proprietary and
confidential and shall be held in trust by the Consultant solely for the
Company's benefit and use and shall not be directly or indirectly disclosed by
the Consultant to any person without the prior written consent of the Company,
which consent may be withhold by the Company in its sole discretion.

 

5.INDEPENDENT CONTRACTOR STATUS. Consultant understands that since the
Consultant is not an employee of the Company, the Company will not withhold
income taxes or pay any employee taxes on its behalf, nor will it receive any
fringe benefits. The Consultant shall not have any authority to assume or create
any obligations, express or implied, on behalf of the Company and shall have no
authority to represent the Company as agent, employee or in any other capacity
that as herein provided. The Consultant does hereby indemnify and hold harmless
the Company from and against any and all claims, liabilities, demands, losses or
expenses incurred by the Company if (1) the Consultant fails to pay any
applicable income and/or employment taxes (including interest or penalties of
whatever nature), in any amount, relating to the Consultant's rendering of
consulting services to the Company, including any attorney's fees or costs to
the prevailing Party to enforce this indemnity or (2) Consultant takes any
action or fails to take any action in accordance with the company’s
instructions. The Consultant shall also be responsible for obtaining workers'
compensation insurance coverage and agrees to indemnify, defend and hold the
Company harmless of and from any and all claims arising out of any injury,
disability or death of the Consultant.

 

6.REPRESENTATIONS AND WARRANTS. For purposes of this Agreement and the Shares
being issued as consideration, the Consultant represents and warrants as
follows:

 

a.The Consultant (i) has adequate means of providing for the Consultant's
current needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, (iii) is able to bear the substantial economic
risks of an investment in the Shares for an indefinite period, (iv) at the
present time, can afford a complete loss of such investment, and (v) is an
"accredited investor" as defined in the Securities Act of 1933, as amended.    
 b.The Consultant is aware that:

 



 i.The Shares are not transferable under this Agreement and applicable
securities laws; and are restricted securities that may only be sold if
registered in an effective registration statement or under an exemption from
registration; and     ii.The Articles of Incorporation and Bylaws of the Company
contain provisions that limit or eliminate the personal liability of the
officers, directors and agents of the Company and indemnify such Parties for
certain damages relating to the Company, including damages in connection with
the Shares and the good-faith management and operation of the Company.

 

c.The Consultant acknowledges that the Shares which are issuable under this
Agreement are not currently registered under the Securities Act of 1933, as
amended (the “Act”) nor does the Company have any obligation to register the
Shares under the Act.      d.The Consultant has not been furnished any offering
literature and has not been otherwise solicited by the Company.      e.

The Company and its officers, directors and agents have answered all inquiries
thatmthe Consultant has made of them concerning the Company or any other matters
relating to the formation, operation and proposed operation of the Company and
the offering and sale of the Shares.

     f.

The Consultant, if a corporation, partnership, trust or other entity, is duly
organized and in good standing in the state or country of its incorporation and
is authorized and otherwise duly qualified to purchase and hold the Shares. Such
entity has its principal place for business as set forth on the signature page
hereof and has not been formed for the specific purpose of acquiring the Shares
unless all of its equity owners qualify as accredited individual investors.

     g.

All information that the Consultant has provided to the Company concerning the
Consultant, the Consultant's financial position and the Consultant's knowledge
of financial and business matters, or, in the case of a corporation,
partnership, trust or other entity, the knowledge of financial and business
matters of the person making the investment decision on behalf of such entity,
including all information contained herein, is correct and complete as of the
date set forth at the end hereof and may be relied upon, and if there should be
any material adverse change in such information prior to this subscription being
accepted, the Consultant will immediately provide the Company with such
information.

     h.

The Consultant certifies, under penalties of perjury (i) that the taxpayer
identification number shown on the signature page of this Consulting Agreement
is true, correct and complete, and (ii)that the Consultant is not subject to
backup withholding as a result of a failure to report all interest or dividends,
or because the Internal Revenue Service has notified the Consultant that the
Consultant is no longer subject to backup withholding.





 

i.In rendering the services hereunder and in connection with the Shares, the
Consultant agrees to comply with all applicable federal and state securities
laws, the rules and regulations thereunder, the rules and regulations of any
exchange or quotation service on which the Company's securities are listed 'and
the rules and regulations of the National Association of Securities Dealers,
Inc.

 

7.TERMINATION. Either Party may terminate this Agreement at any time with or
without cause by giving thirty (30) days written notice to the other Party.
Should the Consultant default in the performance of this Agreement or materially
breach any of its provisions, the Company may, in its sole discretion, terminate
this Agreement immediately upon written notice to the Consultant.

 



8.NO THIRD-PARTY RIGHTS. The Parties warrant and represent that they are
authorized to enter into this Agreement and that no third parties, other than
the Parties hereto, have any interest in any of the services or the Warrant
contemplated hereby.

 

9.ABSENCE OF WARRANTIES AND REPRESENTATIONS. Each Party hereto acknowledges that
they have signed this Agreement without having relied upon or being induced by
any agreement, warranty or representation of fact or opinion of any person not
expressly set forth herein. All representations and warranties of either Party
contained herein shall survive its signing and delivery.

 

10.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the law of the State of Nevada.    11.ATTORNEY'S FEES. In the
event of any controversy, claim or dispute between the Parties hereto, arising
out of or in any manner relating to this Agreement, including an attempt to
rescind or set aside, the prevailing Party in any action brought to settle such
controversy, claim or dispute shall be entitled to recover reasonable attorney's
fees and costs.    12.ARBITRATION. Any controversy between the Parties regarding
the construction or application of this Agreement, any claim arising out of this
Agreement or its breach, shall be submitted to arbitration in Nevada before one
arbitrator in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, upon the written request of one Party after service of
that request on the other Party. The cost of arbitration shall be borne by the
losing Party. The arbitrator is also authorized to award attorney's fees to the
prevailing Party.    13.VALIDITY. If any paragraph, sentence, term or provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity enforceability of
any other paragraph, sentence, term and provision hereof. To the extent
required, any paragraph, sentence, term or provision of this Agreement may be
modified by the Parties hereto by written amendment to preserve its validity.   
14.ON-DISCLOSURE OF TERMS. The terms of this Agreement shall be kept
confidential, and no Party, representative, attorney or family member shall
reveal its contents to any third party except as required by law or as necessary
to comply with law or preexisting contractual commitments.    15.ENTIRE
AGREEMENT. This Agreement contains the entire understanding of the Parties and
cannot be altered or amended except by an amendment duly executed by all Parties
hereto. ThisA greement shall be binding upon and inure to the benefit of the
successors, assigns and personal representatives of the Parties.



 

IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
effective as of the date first written above.

 



OZOP SURGICAL CORP. Jeffrey Patchen     By: ________________________ By:
________________________ Name: Michael Chermak, CEO Jeffrey Patchen 

